Citation Nr: 0218511	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  93-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.

This matter previously came to the Board of Veterans' 
Appeals (Board) on appeal from a February 1991 rating 
decision of the Los Angeles, California, Department of 
Veterans Affairs (VA), Regional Office (RO).

The record reflects that a March 1989 rating decision 
denied service connection for migraine headaches and 
dysthymic disorder.  The veteran submitted a notice of 
disagreement (NOD) and was issued a statement of the case 
(SOC) in April 1990.

The February 1991 rating decision denied entitlement to 
service connection for PTSD and a permanent and total 
rating for pension purposes.  The RO also found that a VA 
Form 1-9 received in August 1990 was not timely as to 
perfect an appeal of the March 1989 rating decision.  In 
January 1992, the veteran's representative submitted a NOD 
as to the issues of service-connected disability 
compensation, nonservice-connected disability pension and 
timeliness of appeal.  In November 1992, the RO issued a 
SOC.  Subsequently, the veteran's representative submitted 
correspondence sufficient as to perfect an appeal as to 
these issues.

The veteran presented testimony at a personal hearing 
before a Veterans Law Judge in August 1993.  A copy of the 
transcript of that hearing is of record.  In March 1994, 
the Board remanded the case to the RO for additional 
development.

A September 1995 Board decision found that the veteran's 
substantive appeal of the March 1989 rating decision was 
not timely.  The decision also remanded for additional 
development of the issues of whether new and material 
evidence has been presented to reopen a claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder, including PTSD, and entitlement to a 
permanent and total disability rating for pension 
purposes.

In December 1996, the Board notified the veteran that the 
Board Member who presided over the August 1993 personal 
hearing was not available to participate in the final 
decision.  In January 1997, the veteran's representative 
requested another personal hearing.  Later that month, the 
Board remanded this case to the RO.

In September 1997, the veteran's then attorney appeared 
before the undersigned Board Member and presented oral 
argument on behalf of the veteran.  The veteran did not 
personally appear.  A copy of the transcript was produced 
and was included in the claims folder.

In February 1998, the Board remanded this case to the Los 
Angeles VARO for purposes of scheduling him for a medical 
examination.

In September 1998, the veteran's claims folder was 
permanently transferred to the Honolulu, Hawaii, VA 
Regional Office as he now resides in that jurisdiction.

Following compliance, the Honolulu VARO confirmed and 
continued the denial of the benefits sought in a June 2000 
supplemental statement of the case.

Since then, the Board issued a Decision/Remand, dated 
December 2000, that found that the veteran has submitted 
new and material evidence sufficient to reopen his claim 
for a psychiatric disorder.  As a result of this 
reopening, the Board remanded the claim for the purpose of 
obtaining additional information.  With respect to the 
issue of a nonservice-connected pension, the Board 
concluded that it would hold the issue in abeyance pending 
further development of the issue of entitlement to service 
connection for a mental disorder.  Subsequent to that 
action, the RO granted a nonservice-connected pension - 
the date of that decision was December 2001.  The claim 
has since been returned to the Board for review.

The Board further notes that when the claim was previously 
before it, the veteran was represented by a private 
attorney, who no longer represents the veteran.  The 
veteran's current accredited representative is Disabled 
American Veterans, as is noted on the front of this 
decision.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained and developed.

2.  An acquired psychiatric disability was not present in 
service and a psychosis was not manifested within the 
first post service year.   

3.  The veteran was not in combat nor did he receive an 
award for valorous service while in the Marine Corps.

4.  The veteran does not have PTSD as a result of verified 
stressors that occurred in service. 

5.  The preponderance of the evidence is against a finding 
that current psychiatric disability is related to service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, to include PTSD, 
was not incurred in or aggravated by service, nor may a 
psychosis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1112, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304,3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran contends that he has psychiatric disability 
that is related to his military service.  He maintains 
that he has PTSD and that this disorder is related to the 
duties he performed while in the Marine Corps.  He claims 
that while in service he was forced to enter and stay in a 
metallic tower during a lightning storm, he watched 
commissioned and noncommissioned officers torture 
"intruders", and he was the victim of racial 
discrimination by his fellow Marines.  The veteran has 
further stated that he was exposed to rifle fire while 
serving in the Republic of the Philippines during a period 
of martial law.  

The veteran's service medical records include an October 
1973 entry reflecting complaints of throat tightening and 
the examiner noted that the veteran was quite anxious.  
The impression was psychophysiologic reaction.  There were 
no findings of a chronic acquired psychiatric disability 
in the service medical records and examination at 
separation from service revealed a normal psychiatric 
system, though the veteran indicated that he had or had 
had depression or excessive worry.  

On VA psychiatric examination in November 1988, the 
veteran described his service as uneventful, mostly 
consisting of sentry or guard duty.  He had a variety of 
jobs after service but experienced a downhill course from 
1979, when he worked as a street musician.  It was 
reported that a review of the service medical records 
revealed no history of psychiatric disability and that his 
current problems involved depression.  The diagnoses 
included dysthymic disorder.  

On VA psychiatric examination in October 1990, it was 
reported that the veteran's psychiatric problems began 
around 1988.  The veteran described performing guard or 
sentry duty in the Philippines and his service history was 
uneventful, with no experiences of unusually traumatic 
psychic stressors or treatment.  The veteran was diagnosed 
with schizophrenic disorder, paranoid type.  

The veteran underwent a battery of psychological testing 
in February 1996.  The Mississippi Scale for PTSD 
suggested that the veteran met the criteria for a 
diagnosis of PTSD.  MMPI-2 testing was invalid and the 
examiner indicated that its results should not be used for 
the purpose of estimating a diagnosis or level of 
disability.  It was reported that the veteran answered a 
large number of extreme items in the deviant direction and 
that invalid results of this kind come from many sources, 
including conscious distortion or faking , confused and 
disoriented states due to acute psychological disturbance 
or confusion about using the answer sheet.

The veteran underwent another VA examination in May 1999, 
at which time he described working on riot patrol in the 
Philippines and guarding explosives.  He was exposed to 
some combat while enforcing martial law.  Following 
examination, the examiner diagnosed the veteran as having 
a delusional disorder, persecutory type.  It was added 
that the veteran admits to a history of some post 
traumatic stress disorder symptoms, but apparently most of 
them have improved and his current symptoms do not point 
to a full active diagnosis of post traumatic stress 
disorder.

In a June 1999 addendum, the VA examiner added that the 
Axis I diagnosis was delusional disorder, persecutory 
type.  The etiology of delusional disorder was unknown.  
It was added that many factors can be probable 
contributors including substance use, various neurological 
conditions, unusual abnormal experiences, etc.  For this 
veteran, two such factors can be his experience of having 
to guard explosives during his tour of duty and his use of 
marijuana, although it would be very difficult to say 
these were the only etiological factors.

In January 2002, the RO submitted a list of the veteran's 
claimed stressors to the U.S. Armed Services Center for 
Research of Unit Records for verification.  These included 
performing guard duty, riot control, exposure to enemy 
fire during martial law, ordered to enter a metal tower 
during a lightening storm, having to watch the torture of 
intruders when they were caught and racial hatred from 
fellow serviceman.  In an April 2002 response, the Marine 
Corps Historical Center at the Headquarters of U.S. Marine 
Corps submitted a command chronology of the Subic Bay 
Naval Base for 1974.  The RO reviewed those documents and 
concluded that that the veteran could have been involved 
in crowd/riot control and could have stood guard in a 
metal tower, but that other claimed stressors were not 
verified.   .  

Thereafter, the veteran underwent a VA psychiatric 
examination in July 2002.  The examiner found that the 
veteran had a formal thought disorder as well as 
delusional development.  The veteran was diagnosed as 
having chronic undifferentiated schizophrenia and THC 
dependency.  The examiner reviewed the claims folder and 
concluded that the veteran did not have PTSD and that his 
psychosis was not secondary to stressors that occurred in 
service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law redefines the obligations of VA with 
respect to the duty to assist, eliminates the concept of a 
well-grounded claim, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

With respect to the veteran's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the 
veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence 
of information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran was 
notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision, the subsequent statement of the case, the many 
supplemental statements of the case issued by the RO, and 
the Board Decisions and Remands accomplished in 
conjunction with this claim.  He has been told that he 
needed to submit evidence supporting his assertions that 
he has a psychiatric disorder related to his military 
service.  He has been informed that he needed to provide 
information that would allow for the VA to corroborate the 
events he has claimed were stressful and caused his 
current mental disorder.  Moreover, he has been told that 
the evidence did not show that his claimed disability was 
service-connected but he was told of the evidence needed 
to support his claim. 

VA informed the veteran of which information and evidence 
he was to provide to VA and which information and evidence 
VA would attempt to obtain on his behalf.  Throughout the 
appeal, the RO has requested that the veteran provide the 
names of addresses of medical facilities, doctors, 
witnesses, and the like that would corroborate his 
assertions.  The RO accomplished this task most recently 
with the issuance of a VCAA letter in February 2001.  The 
RO also informed him that it would request these records 
and other evidence, but that it was his responsibility to 
ensure that the RO received the records.  Additionally, in 
order to ensure that an adequate evaluation of the 
veteran's disability was procured and before the VA, 
numerous VA psychiatric evaluations have been 
accomplished.  Therefore, VA has adequately notified the 
veteran of the evidence it would obtain and of the 
evidence that was necessary for him to produce.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002).  Here, the RO obtained the veteran's 
available VA medical treatment records.  As noted above, 
it also provided a psychiatric examination of the veteran.

The requirements of the VCAA have been met by the RO to 
the extent possible, and there would be no possible 
benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  

Under 38 U.S.C.A. § 1110, 1131 (West 1991) and 38 C.F.R. § 
3.303(b) (2002), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period), but is not identified until later, and there is a 
showing of continuity of related symptomatology after 
discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997). 

During the course of this appeal, the VA regulation 
applicable to PTSD service connection claims, 38 C.F.R. § 
3.304(f), was amended to reflect changes in law as a 
result of the Cohen decision.  See Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (1999); 64 Fed. 
Reg. 32807-08 (1999).  Eligibility for a PTSD service 
connection award requires that three elements must be 
present according to VA regulations: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the 
claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (2002).  Section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the 
claimed in-service stressor.  See also 38 U.S.C.A. 
§ 1154(b) (West 1991).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2002).

Where the law or regulations change while a case is 
pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In deciding this appeal, the Board will apply the amended 
version of section 38 C.F.R. 3.304(f) (2002) cited above 
as this version is clearly more favorable to the 
appellant's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991) (where law or regulation is amended while a 
case is pending, the version most favorable to the veteran 
will apply).  The amended version of section 3.304(f) 
removed the requirement of a "clear" diagnosis of PTSD and 
replaced it with the specific criteria that a PTSD 
diagnosis must be established in accordance with 38 C.F.R. 
4.125(a), which mandates that for VA purposes, all mental 
disorder diagnoses must conform to the fourth edition of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).

The Board's interpretation that the amended version of 
38 C.F.R. § 3.304(f) is a liberalizing change in the law 
is premised on a precedent decision of the United States 
Court of Appeals for Veterans Claims (the Court).  In the 
case of Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
took judicial notice of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and 
its more liberalizing standards to establish a diagnosis 
of PTSD, specifically, a change from an objective "would 
evoke . . . in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD, to a 
subjective standard - would a person's exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  Hence, the Court noted that a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-41 (1997).

The interpretation that the revised version of 38 C.F.R. 
§ 3.304(f) is more favorable is reinforced by two 
additional points:  (1) the Court's view that the "clear 
diagnosis" standard set forth under the old version of 
section 3.304(f) should be an "unequivocal" one, Cohen, 10 
Vet. App. at 139, which in the Board's view reflects a 
more stringent hurdle for the claimant to overcome, and 
(2) the fact that the June 1999 amendments to 38 C.F.R. 
§ 3.304(f) were made retroactively effective to the date 
of the Court's decision in Cohen, March 7, 1997, 
reflecting the Department's view that the holding in that 
decision liberalized the criteria to establish service 
connection for PTSD.

Additionally, evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether the veteran "engaged in combat with the enemy."  
38 U.S.C.A. § 1154(b) (West 1991).  "Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are 
related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive 
as to their actual occurrence and no further development 
for corroborative evidence will be required, provided that 
the veteran's testimony is found to be 'satisfactory,' 
e.g., credible, and 'consistent with the circumstances, 
conditions, or hardships of [combat] service.'"  Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d), (f) (2002).

Section 1154(b) provides a factual 
basis upon which a determination can be 
made that a particular disease or 
injury was incurred or aggravated in 
service but not a basis to link 
etiologically the condition in service 
to the current condition.  See 
Libertine v. Brown, 9 Vet. App. 521, 
524 (1996); Caluza [v. Brown], 7 Vet. 
App. [498,] 507 (1995).  Although the 
provision does not establish service 
connection for a particular disability 
of a combat veteran, it aids the combat 
veteran by relaxing the adjudicative 
evidentiary requirements for 
determining what happened in service.  
See id. at 508; see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996) (noting that § 1154(b) "does not 
create a statutory presumption that a 
combat veteran's alleged disease or 
injury is service-connected" but 
"considerably lightens[s] the burden of 
a veteran who seeks benefits for an 
allegedly service-connected disease or 
injury and who alleges that the disease 
or injury was incurred in, or 
aggravated by, combat service"); cf. 
Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994) (38 C.F.R. § 3.306, 
derived from § 1154(b), creates a 
presumption of aggravation but "not 
service-connection, or even that the 
determination of aggravation is 
irrebuttable".).

Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The veteran did not serve in a combat zone.  He was not 
awarded any type of medal for engaging of the enemy; and, 
he was not awarded any valor awards.  The service 
personnel records are silent as to the veteran being 
assigned or detailed to a combat unit.  

Although the claims folder does suggest that the veteran 
has symptoms of PTSD, the overall clinical record does not 
support the diagnosis.  The veteran has cited to a number 
of stressors that precipitated his psychiatric disability, 
but attempts to verify most of the stressors have been 
unsuccessful.  The stressors that have been verified have 
not been implicated as the cause of the veteran's 
psychosis.  The veteran's service records corroborate his 
assertions that he served in the Marine Corps and was 
stationed in the Philippines.  They show that he could 
have participated in riot/crowd control and had guard duty 
in a metal tower (though not necessarily in a lightening 
storm). 

The opinion provided by the VA doctor in June 1999 
suggests that the veteran's psychiatric disability could 
be related to the veteran's guarding of explosives in 
service.  Firstly, it is not shown that the veteran 
guarded explosives, as this fact has not been verified by 
any source other than the veteran.  Moreover, the more 
recent VA examination clarified that the veteran's 
schizophrenia was not related to any inservice stressors.  
This conclusion was made following a review of the entire 
claims folder and a mental status interview.  It is highly 
probative.  

In determining whether service connection is warranted, 
the VA must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance 
of the evidence is against the claim, in which case 
service connection must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  For the reasons and bases provided 
above, the evidence in this case preponderates against the 
claim for service connection for a chronic acquired 
psychiatric disorder, to include PTSD.  The evidence in 
this case is not so evenly balanced to allow application 
of the benefit of the doubt rule.  The veteran's claim is 
thus denied.



ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include PTSD, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition 
for an attorney-at-law or a VA accredited agent to charge 
you a fee for representing you.


 


